IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
STEPHEN ELLIOTT POWERS PLAINTIFF
v. No. 4:10CV57-GHD-RP
DR. JOHN EVANS, ET AL. DEFENDANTS
MEMORANDUM OPINION

This matter comes before the court on the pro se prisoner complaint of Stephen Elliott Powers,
who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the
Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit.
The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of
action against “[e]very person” who under color of state authority causes the “deprivation of any
rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The
plaintiff alleges that the defendants failed to provide him with adequate medical care after he had a
series of strokes in 2006. The defendants have moved for summary judgment, as has the plaintiff.

The matter is ripe for resolution. For the reasons set forth below, the plaintiff's motion for summary
judgment will be denied; the defendants’ motion for summary judgment will be granted, and judgment
will be entered in favor of the defendants in all respects.

Factual Allegations

Stephen Elliott Powers an inmate at the Mississippi State Penitentiary at Parchman, alleges
that on or about February 28, 2006, a correctional officer “noticed that he appeared confused and
disoriented.” Doc. 1 at 6; Doc. 19 at 1-2. He alleges that when he told the correctional officer that his
head hurt and that his vision was blurred, she escorted him to a medical clinic at Unit 32 of the

Mississippi State Penitentiary at Parchman. Jd. Medical staff initially determined that there was
nothing wrong with Mr. Powers, and sent him back to his cell. Jd. Medical staff at first believed Mr.
Powers to be malingering. Doc. 19 at 2,3. The next day, he went into convulsions and lost
consciousness. /d. He was taken back to the clinic, then transferred to Unit 42 (Parchman’s hospital
unit), then to Greenwood Leflore Hospital. /d. Medical staff there conducted MRI and CAT scans,
and Mr. Powers was transferred to the University of Mississippi Medical Center in Jackson. /d. at pp.
6-7. Doctors there ultimately determined that Powers had suffered a “massive stroke” and a brain
aneurysm. Doc. 1 at 8.

The events giving rise to this suit took place on or about February 28, 2006 to March 7, 2006.
Mr. Powers filed his complaint initiating this action on April 30, 2010. Doc. 1. In his complaint, he
alleges that the defendants acted with deliberate indifference to his initial complaints and symptoms —
and that that the delay in providing him medical treatment resulted in pain, suffering, and permanent
impairment that could have been avoided with prompt medical attention. /d. at p. 8. He also alleges
that the deliberate indifference in providing medical care continued for some time afterwards.

Following the Spears hearing in this matter, the parties entered into a Consent Order, which
set forth certain requirements for Mr. Powers’ medical care moving forward. Doc. 33. Mr. Powers
later made several requests to have the Consent Order set aside. The court conducted a status hearing
in July 2017, Doc. 70, after which the Magistrate Judge entered a Report and Recommendation,
recommending that the Consent Order be terminated and that a summary judgment briefing schedule
be set. Doc. 75 at 14. On February 8, 2019, the court entered an order adopting the Report and
Recommendation of the magistrate judge, vacating the Consent Order, reinstating the case to the
Court’s active docket, and setting a deadline for dispositive motions. Doc. 78. The parties have each

moved for summary judgment, and the matter is ripe for decision. Docs. 83, 84.
Summary Judgment Standard

Summary judgment is appropriate if the “materials in the record, including depositions,
documents, electronically stored information, affidavits or declarations, stipulations (including those
made for purposes of the motion only), admissions, interrogatory answers, or other materials” show
that “there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” FED. R. Civ. P. 56(a) and (c)(1). “The moving party must show that if the evidentiary
material of record were reduced to admissible evidence in court, it would be insufficient to permit the
nonmoving party to carry its burden.” Beck v. Texas State Bd. of Dental Examiners, 204 F.3d 629,
633 (5" Cir. 2000) (citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986), cert. denied, 484 U.S. 1066
(1988)). After a proper motion for summary judgment is made, the burden shifts to the non-movant to
set forth specific facts showing that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 249, 106 S. Ct. 2505, 2511, 91 L. Ed. 2d 202 (1986); Beck, 204 F.3d at 633; Allen v.
Rapides Parish School Bd., 204 F.3d 619, 621 (5 Cir. 2000); Ragas v. Tennessee Gas Pipeline
Company, 136 F.3d 455, 458 (5" Cir. 1998). Substantive law determines what is material. Anderson,
477 U.S. at 249. “Only disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment. Factual disputes that are
irrelevant or unnecessary will not be counted.” Jd., at 248. If the non-movant sets forth specific facts
in support of allegations essential to his claim, a genuine issue is presented. Celotex, 477 U.S. at 327.
‘“‘Where the record, taken as a whole, could not lead a rational trier of fact to find for the non-moving
party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 US.
574, 587, 89 L. Ed. 2d 538 (1986); Federal Savings and Loan, Inc. v. Krajl, 968 F.2d 500, 503 5"

Cir, 1992).
The facts are reviewed drawing all reasonable inferences in favor of the non-moving party.
Allen, 204 F.3d at 621; PYCA Industries, Inc. v. Harrison County Waste Water Management Dist.,
177 F.3d 351, 161 (5" Cir. 1999); Banc One Capital Partners Corp. v. Kneipper, 67 F.3d 1187, 1198
(5" Cir. 1995). However, this is so only when there is “an actual controversy, that is, when both
parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075
(5" Cir. 1994); see Edwards v. Your Credit, Inc., 148 F.3d 427, 432 (5" Cir. 1998). In the absence of
proof, the court does not “assume that the nonmoving party could or would prove the necessary facts.”
Little, 37 F.3d at 1075 (emphasis omitted).

The very purpose of summary judgment is to “pierce the pleadings and assess the proof in
order to see whether there is a genuine issue for trial.” Advisory Committee Note to the 1963
Amendments to Rule 56. Indeed, “[t]he amendment is not intended to derogate from the solemnity of
the pleadings[;] [rJather, it recognizes that despite the best efforts of counsel to make his pleadings
accurate, they may be overwhelmingly contradicted by the proof available to his adversary.” Jd The
non-moving party (the plaintiff in this case), must come forward with proof to support each element of
his claim. The plaintiff cannot meet this burden with “some metaphysical doubt as to the material
facts,” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348,
1356 (1986), “conclusory allegations,” Lujan v. National Wildlife Federation, 497 U.S. 871, 871-73,
110 S.Ct. 3177, 3180 (1990), “unsubstantiated assertions,” Hopper v. Frank, 16 F.3d 92 (5" Cir.
1994), or by a mere “scintilla” of evidence, Davis v. Chevron U.S.A., Inc., 14 F.3d 1082 (5" Cir. 1994).
It would undermine the purposes of summary judgment if a party could defeat such a motion simply
by “replac[ing] conclusory allegations of the complaint or answer with conclusory allegations of an

affidavit.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888, 110 S.Ct. 3177, 3188 (1990).
In considering a motion for summary judgment, a court must determine whether the non-
moving party’s allegations are plausible. Matsushita, supra. (emphasis added), “[D]etermining
whether a complaint states a plausible claim is context-specific, requiring the reviewing court to draw
on its experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937 (2009)
(discussing plausibility of claim as a requirement to survive a motion to dismiss under Fed. R. Civ. P.
12(b)(6)).

In considering a motion for summary judgment, once the court “has determined the relevant
set of facts and drawn all inferences in favor of the nonmoving party to the extent supportable by the
record, [the ultimate decision becomes] purely a question of law.” Scott v. Harris, 550 U.S. 372, 381
(2007) (emphasis in original), “When opposing parties tell two different stories, one of which is
blatantly contradicted by the record, so that no reasonable jury could believe it, a court should not
adopt that version of the facts for purposes of ruling on the motion for summary judgment.” /d. at
380.

Denial of Medical Treatment

In order to prevail on an Eighth Amendment claim for denial of medical care, a plaintiff must
allege facts which demonstrate “deliberate indifference to the serious medical needs of prisoners
[which] constitutes ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment
... whether the indifference is manifested by prison doctors or prison guards in intentionally denying
or delaying access to medical care... .” Estelle v. Gamble, 429 U.S. 97, 104-105, 50 L. Ed. 2d 251,
260 (1976); Mayweather v. Foti, 958 F.2d 91, 91 (5" Cir. 1992). The test for establishing deliberate
indifference is one of “subjective recklessness as used in the criminal law.” Farmer v. Brennan, 511
US. 825, 837 (1994). Under this standard, a state actor may not be held liable under 42 U.S.C. §

1983 unless plaintiff alleges facts which, if true, would establish that the official “knows of and
-5-
disregards an excessive risk to inmate health or safety; the official must both be aware of facts from
which the inference could be drawn that a substantial risk of serious harm exists, and he must also
draw the inference.” /d. at 838. Only in exceptional circumstances may a court infer knowledge of
substantial risk of serious harm by its obviousness. /d. Negligent conduct by prison officials does not
rise to the level of a constitutional violation. Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986),
Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986).

In cases such as this, arising from delayed medical attention rather than a clear denial of
medical attention, a plaintiff must demonstrate that he suffered substantial harm resulting from the
delay in order to state a claim for a civil rights violation. Mendoza v. Lynaugh, 989 F.2d 191, 193 (5
Cir. 1993); Campbell v. McMillin, 83 F. Supp. 2d 761 (S. D. Miss. 2000). A prisoner’s mere
disagreement with medical treatment provided by prison officials does not state a claim against the
prison for violation of the Eighth Amendment by deliberate indifference to his serious medical needs.
Gibbs v. Grimmette, 254 F.3d 545 (5" Cir.2001), Norton v. Dimazana, 122 F.3d 286, 292 (5" Cir.
1997).

“Deliberate indifference is not established when medical records indicate that [the
plaintiff] was afforded extensive medical care by prison officials.” Brauner v. Coody, 793 F.3d
493, 500 (5" Cir. 2015). Nor is it established by a physician not accommodating a prisoner’s
requests in a manner he desired or the prisoner’s disagreement with the treatment. /d.; Miller v.
Wayback House, 253 F. App’x 399, 401 (5" Cir. 2007). To meet his burden in establishing
deliberate indifference on the part of medical staff, the plaintiff “must show that [medical staff]
refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in
any similar conduct that would clearly evince a wanton disregard for any serious medical needs.”

Brauner, 793 F.3d at 498.
Initial Medical Care Mr. Powers Received

Based upon the evidence of record, eight days transpired between Mr. Powers’ first
complaints of symptoms until he received medical care for a stroke. Unfortunately, someone on the
medical staff believed, incorrectly, that he was malingering — a belief that caused delay in Mr. Powers’
treatment. Without doubt, more expedient treatment would have been optimal, though it appears
unknowable, at this point, whether such treatment would have led to a better medical outcome.

Subsequent Medical Care

At the February 2017 evidentiary hearing, the Defendant called Dr. Clayton Ramsue to

provide expert testimony regarding Mr. Powers’ medical history and care:

Dr. [Ramsue] testified that in 2006 Mr. Powers suffered from an intracerebral
hemorrhage (an event in which blood suddenly bursts into brain tissue). An
intracerebral hemorrhage is a very serious, often fatal event that frequently leaves
survivors with phantom pain and numbness, as Mr. Powers experiences. According to
Dr. Ramsue, 92% of patients who experience an intracerebral hemorrhage die within
ten years. Mr. Powers is therefore one of the 8% of patients who have survived a
decade after such a brain bleed.

Dr. Ramsue stated that Mr. Powers has been released from the care of a neurologist, as
he has reached the maximum level of recovery to be expected after such a serious
brain event, and additional rehabilitation or other treatments would not lead to further
improvement. However, if Mr. Powers’ condition deteriorates — or if he experiences
stroke-like symptoms — he will return to the neurologist for evaluation and treatment.
After reviewing Mr. Powers’ extensive medical records, Dr. Ramsue concluded that
Mr. Powers has received adequate medical care during the effective dates of the
Consent Order.

Magistrate Judge’s Report and Recommendation, Doc. 75 at 7-8 (emphasis added). Thus, Mr. Powers
has survived a massive stroke and brain bleed of the type that kills more than 90% of its victims

within ten years.
Mr. Powers has presented no evidence to support his allegation that the delay in recognizing
and treating his stroke resulted in substantial harm to him. Mendoza, 989 F. 2d at 195. The incorrect
diagnosis (malingering) during the time he suffered the stroke sounds wholly in negligence, which
does not rise to the level of a constitutional claim for deliberate indifference under 42 U.S.C. § 1983.
See Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986), Davidson v. Cannon, 474 U.S. 344, 106
S.Ct. 668 (1986). Initially, the medical providers incorrectly believed that he was malingering and
offered no treatment. However, once they realized that he had suffered an actual medical event, he
was examined, treated, and transferred to ever more advanced medical facilities — eventually receiving
treatment at the University Medical Center (perhaps the finest hospital in the state). He has not
alleged that the medical providers bore him ill will or intentionally misdiagnosed him.

Mr. Powers has been treated for the stroke and resulting infirmities ever since. He testified at
the 2017 hearing that he is seen by a nurse or doctor approximately every week, id. p. 6, a fact
supported by his extensive medical records. Doc. 74. The Magistrate Judge ultimately concluded that
Mr. Powers received adequate medical care during the effective dates of the Consent Order. Doc. 75,
at 9. The Magistrate Judge further concluded that Mr. Powers “has received frequent and timely
medical treatment, adequate exercise (given his condition), and reasonably nutritious food. He has
survived a very serious brain bleed for over ten years — when, on average, 11 of 12 people who suffer
such an event perish during that time.” /d.

Finally, Mr. Powers alleges that he has received inadequate treatment for the nerve pain he
experiences as a result of the stroke and brain bleed. However, as the Magistrate Judge found, “Dr.
Ramsue’s testimony made clear that, in some cases, medical science can only provide partial relief.
Doctors have prescribed several different medications to treat the nerve pain, but none has provided

Mr. Powers total relief from nerve pain,” and “it appears that he is one of the patients for whom total

-8-
relief may not be possible.” Doc. 75 at 10. The court understands Mr. Powers’ frustration with the
initial finding of malingering, the disabilities he suffers as a result of the stroke, and the nerve pain that
does not respond well to treatment. However, under the facts of this case, his claim for denial of
adequate medical care must fail.
Conclusion

For the reasons set forth above, the plaintiffs motion for summary judgment will be denied,
and the defendants’ motion for summary judgment will be granted. Judgment will be entered in favor
of the defendants in all respects. A final judgment consistent with this memorandum opinion will

issue today.

SO ORDERED, this, the_ 39 *day of March, 2020.

aN Dante

SENIOR UNITED STATES DISTRICT JUDGE
